Citation Nr: 0415331	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a paralyzed 
left hemidiaphragm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  In that decision, the RO denied the 
veteran's request for an increased evaluation for a lung 
disability.  Following that decision, the veteran appealed to 
the Board for review.  In October 2003, the Board remanded 
the claim for the purpose of obtaining additional medical 
information.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  The RO has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim for increased compensation benefits.

2.  The veteran's service-connected paralyzed left 
hemidiaphragm disability is manifested by forced expiratory 
volume in one second (FEV-1) greater than 70 percent of the 
predicted value, the FEV-1 to forced vital capacity (FVC) 
ratio greater than 70 percent predicted, and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DCLO(SB)) greater than 65 percent predicted.


CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation 
greater than 10 percent for a paralyzed left hemidiaphragm.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, and 
Diagnostic Code 6899-6840 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that his lung 
disability was more disabling than currently rated.    

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent a respiratory examination, along with 
the appropriate pulmonary function testing, in February 2004.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a recent medical examination in 
order to assess the severity of the disability at issue.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before the regional office and the 
Board - an opportunity that the veteran respectfully 
declined.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's lung disorder.  

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in January 2004.  However, 
that letter did request a response within 60 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  Yet, the 
veteran did undergo additional medical testing after that 
letter deadline and he was free to submit evidence to the VA 
after the suspense date noted in the VCAA letter.  Moreover, 
an amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was given notice of the appropriate laws 
and regulations.  He was supplied with notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an 
adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the second transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The veteran underwent quadruple bypass surgery at a VA 
medical facility in April 1991.  Following the surgery, the 
veteran was found to have an elevated left diaphragm with 
changes in the left base with elevation of the left 
hemidiaphragm.  The veteran was examined in August 1994; the 
veteran was diagnosed as having developed a paralyzed left 
hemidiaphragm secondary to phrenic nerve injury 
postoperatively.  It was determined that this disability was 
the result of VA surgical treatment and entitlement to 
benefits were granted pursuant to the provisions of 38 C.F.R. 
§ 1151 and 38 C.F.R. § 3.358.  The benefits were granted via 
an RO rating action dated August 1994, with an effective date 
of October 1993.  A 10 percent disability evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 6899 and 6811 (1993).  

In December 1998, the veteran requested that an increased 
evaluation be assigned for his left lung disability.  As a 
result of his request for an increase in benefits, the 
veteran underwent a VA Respiratory Diseases in July 1999.  
The examiner diagnosed the veteran as suffering from a mild 
restrictive defect; however, it was opined that said problem 
was due to the veteran's nonservice-connected heart 
disability.  

A pulmonary function test was also accomplished that produced 
the following results:

FVC				69 % predicted
FEV1				88 % predicted
FEV1/FVC			129 % predicted
DLCO				Normal (100% 
predicted)

A second respiratory examination was performed in February 
2004.  Before the examination, the veteran complained of 
dyspnea.  He admitted, however, that he did not have daytime 
hyper somnolence even though he sometimes had difficulty 
falling asleep.  Upon examination, the doctor noted the 
following:

	. . . His chest was symmetrical and 
he was not using accessory muscles for 
breathing.  There was no neck vein 
distention.  He had no clubbing of his 
nails.  Respirations were 18 and 
unlabored. . . There was no abnormal 
retraction of interspaces or abnormal 
bulging.  The lungs were clear on 
auscultation.  Respiratory excursion was 
normal.  No pretibial or pedal was noted 
on the day of the exam. . . .

A pulmonary function test was performed and the results below 
were obtained:

FVC				69 % predicted
FEV1				91 % predicted
FEV1/FVC			132 % predicted
DLCO				Normal (112% 
predicted)

The veteran was diagnosed as suffering from mild restrictive 
lung disease with normal DLCO.  

In conjunction with the veteran's claim, the veteran's 
medical treatment records have been obtained and included in 
the claims folder for review.  These records stem from 1999 
to the present.  A review of these records reveals that over 
the years, the veteran has sought repeated medical treatment 
for a nonservice-connected cardiac disability and the 
manifestations and symptoms resulting therefrom.  He has 
received respiratory therapy over the years but said therapy 
has been related to his heart disability, not his service-
connected lung disorder.

The veteran has submitted written statements in support of 
his claim.  He has written that he should be in receipt of a 
30 percent disability rating.  He maintains that he has 
difficulty breathing.  Yet, he has not complained thereof nor 
does the medical evidence show that he is suffering from 
right heart failure, right ventricular hypertrophy, pulmonary 
hypertension, or acute respiratory failure.  Moreover, the 
medical evidence does not indicate, and the veteran does not 
claim, that he has undergone regimes of oxygen therapy.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The RO evaluated the veteran's restrictive lung disease 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 6899 and 6840 
(2003).  Under the general rating formula for restrictive 
lung disease (diagnostic codes 6840 through 6845) a FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, warrants a 100 percent evaluation.  38 C.F.R. § 
4.97, Diagnostic Code 6845 (2003).

A FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), warrants a 60 percent evaluation.  
Id.  A FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted, 
warrants a 30 percent evaluation.  Id.  Finally, a FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent, warrants a 10 
percent evaluation. Id.

Supplementary information published with the promulgation of 
the current rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

Applying the rating criteria to the medical evidence leads to 
the Board to conclude that the currently assigned 10 percent 
disability evaluation adequately compensates the veteran and 
it reflects the severity of his lung disability.  If the 
Board applies the results from either the pulmonary function 
test of 1999 or 2004, the results indicate that the FEV1 test 
results [of 88 and 91%] would entitle the veteran to a 
noncompensable rating.  The FEV1/FVC test results [of 129 and 
132%] would also warrant a noncompensable ratting.  The 
veteran's DLCOsb results [of 100 and 112%] would not warrant 
an evaluation in excess of 10 percent; in fact, such a test 
result would not warrant a 10 percent evaluation.

The Board also finds that a rating in excess of 10 percent 
for the veteran's lung disorder is not warranted pursuant to 
any other potentially applicable code section under 38 C.F.R. 
§ 4.97 (2003).  For example, while the veteran complains of 
labored breathing and fatigue due to the lung disability, 
these symptoms and manifestations have been attributed to the 
veteran's nonservice-connected cardiac disorder.  The rating 
for the disability at issue is based essentially on pulmonary 
function, as shown by test results; the findings on the tests 
have been fairly consistent, and clearly do not warrant the 
next higher rating.

The veteran's statements describing his symptoms must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The 10 percent rating 
currently assigned reflects the degree of impairment 
objectively shown; a higher rating is not warranted.

Finally, in reaching the above determination, the Board 
considered whether the veteran's service-connected disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's lung disorder, 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003) are not met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An increased disability rating for a paralyzed left 
hemidiaphragm is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



